    Fill in this information to identify the case:

    United States Bankruptcy Court for the:
           Northern           District of        California
                                            (State)

    Case number (If known):                                      Chapter      11                                                           Check if this is an
                                                                                                                                           amended filing




  Official Form 201
  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/16
  If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
  number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




  1. Debtor’s name                              XTAL Inc.



  2. All other names debtor used
     in the last 8 years
      Include any assumed names,
     trade names, and doing business
     as names



  3. Debtor’s federal Employer
     Identification Number (EIN)                      36 -              4777571



  4. Debtor’s address                           Principal place of business                                   Mailing address, if different from principal
                                                                                                              place of business

                                                97             E. Brokaw Road, Suite 330
                                                Number         Street                                          Number     Street



                                                                                                              P.O. Box

                                                San Jose                    CA             95112
                                                City                         State         ZIP Code           City                 State      ZIP Code


                                                                                                              Location of principal assets, if different from
                                                                                                              principal place of business

                                                USA
                                                County                                                        Number      Street




                                                                                                              City                   State          ZIP Code




  5. Debtor’s website (URL)                     www.xtalinc.com

  6. Type of debtor                                    Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                       Partnership (excluding LLP)
                                                       Other. Specify:


Official Form 201                                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                               page 1
                                                                                                                                     American LegalNet, Inc.
         Case: 18-52770               Doc# 1               Filed: 12/17/18            Entered: 12/17/18 20:27:16                   Page 1 of 19
                                                                                                                                     www.FormsWorkFlow.com
Debtor        XTAL Inc.                                                                      Case number (if known)
             Name


7. Describe debtor’s business         A. Check one:

                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above


                                      B. Check all that apply:

                                          Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                          § 80a-3)
                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                          http://www.uscourts.gov/four-digit-national-association-naics-codes .



8. Under which chapter of the         Check one:
   Bankruptcy Code is the
   debtor filing?                         Chapter 7
                                           Chapter 9
                                           Chapter 11. Check all that apply:
                                                            Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                            insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
                                                            4/01/19 and every 3 years after that).
                                                            The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                            debtor is a small business debtor, attach the most recent balance sheet, statement
                                                            of operations, cash-flow statement, and federal income tax return or if all of these
                                                            documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                            A plan is being filed with this petition.

                                                            Acceptances of the plan were solicited prepetition from one or more classes of
                                                            creditors, in accordance with 11 U.S.C. § 1126(b).

                                                            The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                            Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                            Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                            for Bankruptcy under Chapter 11 (Official Form 201 A) with this form.

                                                            The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                            12b-2.
                                           Chapter 12

9. Were prior bankruptcy cases
                                          No
   filed by or against the debtor
   within the last 8 years?               Yes.   District                             When                       Case number
                                                                                             MM / DD / YYYY
   If more than 2 cases, attach a
                                                 District                            When                       Case number
   separate list.
                                                                                             MM / DD / YYYY


10.Are any bankruptcy cases
   pending or being filed by a            No
   business partner or an                 Yes.   Debtor                                                         Relationship
   affiliate of the debtor?
                                                 District                                                       When
   List all cases. If more than 1,                                                                                             MM / DD / YYYY
                                                 Case number, if known
   attach a separate list.
 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 2
                                                                                                                                American LegalNet, Inc.
         Case: 18-52770              Doc# 1       Filed: 12/17/18             Entered: 12/17/18 20:27:16                       Page    2 of 19
                                                                                                                                www.FormsWorkFlow.com
Debtor   XTAL Inc.                                                                           Case number (if known)
              Name



11. Why is the case filed in this     Check all that apply:
    district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.

                                           A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


12.Does the debtor own or have            No
   possession of any real
                                          Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
   property or personal property
   that needs immediate                        Why does the property need immediate attention? (Check all that apply.)
   attention?
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                    What is the hazard?

                                                    It needs to be physically secured or protected from the weather.

                                                    It includes perishable goods or assets that could quickly deteriorate or lose value without attention
                                                    (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or
                                                    other options).

                                                    Other



                                               Where is the property?
                                                                            Number          Street




                                                                            City                                          State        ZIP Code


                                               Is the property insured?

                                                    No
                                                    Yes. Insurance agency

                                                         Contact name

                                                         Phone




            Statistical and administrative information



13. Debtor’s estimation of            Check one:
    available funds                       Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                          1-49                               1,000-5,000                              25,001-50,000
14. Estimated number of                   50-99                              5,001-10,000                             50,001-100,000
    creditors
                                          100-199                           10,001-25,000                             More than 100,000
                                          200-999

                                          $0-$50,000                        $1,000,001-$10 million                    $500,000,001-$1 billion
15. Estimated assets                      $50,001-$100,000                  $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                          $100,001-$500,000                 $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                          $500,001-$1 million               $100,000,001-$500 million                 More than $50 billion


 Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                   page 3
                                                                                                                              American LegalNet, Inc.
           Case: 18-52770           Doc# 1       Filed: 12/17/18              Entered: 12/17/18 20:27:16                    Page 3 of 19
                                                                                                                              www.FormsWorkFlow.com
Case: 18-52770   Doc# 1   Filed: 12/17/18   Entered: 12/17/18 20:27:16   Page 4 of 19
      Fill in this information to identify the case:

      Debtor name   XTAL INC.
      United States Bankruptcy Court for the:   NORTHERN                District of   CALIFORNIA
                                                                                      (State)
                                                                                                                                                    Check if this is an
      Case number (If known):                                                                                                                       amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                        12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.

     Name of creditor and complete               Name, telephone number, and     Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code         email address of creditor       (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                                 contact                         debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                                 professional          unliquidated,   total claim amount and deduction for value of
                                                                                 services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                                 government
                                                                                 contracts)
                                                                                                                       Total claim, if     Deduction for      Unsecured
                                                                                                                       partially           value of           claim
                                                                                                                       secured             collateral or
                                                                                                                                           setoff

                                                 345 California St
1    Putterman Landry & Yu LLP                   Suite 1160                                                                                                   526,240.99
                                                 San Francisco CA 94014
                                   Rm 301F
                                   Building C Yingdali Tech
    Dong Fang Jingyuan Electron
2                                  Park, No 8                                                                                                                 120,576.99
    Limited Shenzhen
                                   Hongmian Road Futian FTZ
                                   Shenzhen City, China
                                   No 4 Jinghai Road
                                   Building 12
    Dong Fang Jingyuan Electron
3                                  Beijing Economic                                                                                                             20,130.29
    Limited Beijing
                                   Technological Development
                                   District Beijing, China
                                   100 Bright Meadow
4   Massmutual Retirement Services Boulevard                                                                                                                    12,363.28
                                   Enfield CT 06082
                                   Richardson Oliver Law Group
                                   Attn: Kent Richardson
    Richardson Oliver Law Group
5                                  650 Castro Street                                                                                                             8,458.00
                                   Unit 120-250
                                   Mountain View CA 94041
                                                 97 E Brokaw Road
6    Jiangwei Li
                                                 pSte 330                                                                                                        4,892.58
                                                 San Jose CA 95112


                                                 PO Box 15298 Wilmington
7   Chase Cardmember Service                                                                                                                                     4,483.33
                                                 DE 15850-5298


                                                 405 Cervantes Rd
8   Sofie Vandeputte                                                                                                                                             4,050.00
                                                 Portola Valley CA 94028

    Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                       page 1

                                                                                                                                           American LegalNet, Inc.
              Case: 18-52770                    Doc# 1     Filed: 12/17/18               Entered: 12/17/18 20:27:16                      Page   5 of 19
                                                                                                                                           www.FormsWorkFlow.com
    Debtor        XTAL INC.                                                                    Case number (if known)
                  Name



      Name of creditor and complete          Name, telephone number, and     Nature of the claim   Indicate if     Amount of unsecured claim
      mailing address, including zip code    email address of creditor       (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                             contact                         debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional          unliquidated,   total claim amount and deduction for value of
                                                                             services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if     Deduction for      Unsecured
                                                                                                                   partially           value of           claim
                                                                                                                   secured             collateral or
                                                                                                                                       setoff


                                             656 Kingswood Way
9     Huayu Liu                                                                                                                                              3,983.00
                                             Los Altos, CA 94022


                                             6716 Grade Lane
10 CitiBusiness CARD                         Building 9 Ste 910 Louisville                                                                                   3,687.19
                                             KY 40213


                                             1000 Broadway Ste 250                                                                                           1,046.08
11 Sterling Health
                                             Oakland CA 94607


                                             2077 Crist Drive, Los Altos,
12 Bill Lee                                                                                                                                                      645.67
                                             CA 94024

                                             c/o Bartko Zankel Bunzel &
                                             Miller
      ASML US Inc
13                                           One Embarcadero Center                                Disputed                                                  unknown
                                             Suite 800
                                             San Francisco CA 941111


14




15




16




17




18




19




20



     Official Form 204          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                    page 2

                                                                                                                                       American LegalNet, Inc.
               Case: 18-52770               Doc# 1     Filed: 12/17/18           Entered: 12/17/18 20:27:16                          Page   6 of 19
                                                                                                                                       www.FormsWorkFlow.com
Case: 18-52770   Doc# 1   Filed: 12/17/18   Entered: 12/17/18 20:27:16   Page 7 of 19
     Leib M. Lerner (CA State Bar No. 227323)
 1   Alina A. Ananian (CA State Bar No. 322905)
 2   ALSTON & BIRD LLP
     560 Mission Street, Suite 2100
 3   San Francisco, CA 94105-0912
     Telephone: (415) 243-1000
 4   leib.lerner@alston.com
     alina.ananian@alston.com
 5
 6   Proposed Attorneys for Debtor

 7
                              UNITED STATES BANKRUPTCY COURT
 8
 9                            NORTHERN DISTRICT OF CALIFORNIA

10
11   In re:                                             Bankruptcy Case No.:

12               XTAL Inc.,                             Chapter 11

13                         Debtor                       RULE 7007.1 CORPORATE OWNERSHIP
                                                        STATEMENT
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 Case: 18-52770     Doc# 1    Filed: 12/17/18     Entered: 12/17/18 20:27:16   Page 8 of 19
Case: 18-52770   Doc# 1   Filed: 12/17/18   Entered: 12/17/18 20:27:16   Page 9 of 19
Case: 18-52770   Doc# 1   Filed: 12/17/18   Entered: 12/17/18 20:27:16   Page 10 of 19
Case: 18-52770   Doc# 1   Filed: 12/17/18   Entered: 12/17/18 20:27:16   Page 11 of 19
                        UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF CALIFORNIA

  In re:
              XTAL Inc.                             Case No.:



                        Debtor(s)       /


                           CREDITOR MATRIX COVER SHEET

         I declare that the attached Creditor Mailing Matrix, consisting of 7 sheets, contains the
correct, complete and current names and addresses of all priority, secured and unsecured creditors
listed in debtor’s filing and that this matrix conforms with the Clerk’s promulgated requirements.

DATED: 12/17/2018


                                     /s/ Leib M. Lerner______________________
                                     Attorney for Debtor




Case: 18-52770     Doc# 1     Filed: 12/17/18    Entered: 12/17/18 20:27:16        Page 12 of 19
Xtal Inc
97 E Brokaw Road Ste 330
San Jose CA 95112

Alston & Bird LLP
Attn Leib M. Lerner
333 S Hope Street 16 Floor
Los Angeles CA 90071

Adobe Inc
345 Park Ave
San Jose CA 95110

Alhambra
6750 Discovery Blvd
Mableton GA 30126

Apobridge International
97 E Brokaw Rd No 310-F
San Jose CA 95112

ASML US Inc
ASML Holdings NV
c/o Bartko Zankel Bunzel & Miller
One Embarcadero Center Ste 800
San Francisco CA 941111

Assured Technology Inc
14041 Saratoga Hills Road
Saratoga CA 95070

AT&T
PO Box 5014
Carol Stream IL 60197-5014

Bill Lee
2077 Crist Drive
Los Altos CA 94024

Cao Yang
1945 Silva Pl
Santa Clara CA 95054

Chase Cardmember Service
PO BOX 15298
Wilmington DE 15850




Case: 18-52770      Doc# 1   Filed: 12/17/18   Entered: 12/17/18 20:27:16   Page 13 of 19
Chen Qingrong
1045 Williams Way Apt 4
Mountain View CA 94040

Chen Weibing
1063 Morse Ave Apt 13-305
Sunnyvale CA 94089

CitiBusiness CARD
6716 Grade Lane Building 9
Ste 910
Louisville KY 40213

Comcast Business
9602 S 300 W Ste B
Dandy UT 84070-3302

Copower
1600 W Hillsdale Boulevard
San Mateo CA 94402

Davis Wright Tremaine LLP
1201 Third Avenue Seattle WA 98101

Dong Fang Jingyuan Electron Limited Beijing
No 4 Jinghai Road Building 12
Beijing Economic Technological Development District
Beijing China

Dong Fang Jingyuan Electron Limited Shenzhen
Rm 301F Building C Yingdali Tech Park No 8
Hongmian Road Futian FTZ
Shenzhen City China

Employment Development Department
Attn MIC 53
800 Capitol Mall
Sacramento CA 95814

FedEx
942 South Shady Grove Road
Memphis TN 38120

First GaoTour Corporation
PO BOX 700471




Case: 18-52770    Doc# 1     Filed: 12/17/18   Entered: 12/17/18 20:27:16   Page 14 of 19
San Jose CA 95170

Franchise Tax Board
Bankruptcy Section MS A340
PO Box 2952
Sacramento CA 95812

GoDaddy.com, LLC
14455 N Hayden Rd Ste 219
Scottsdale AZ 85260

Guo Kuo
1594 Sun Ln
San Jose CA 95132

Hanhai Investment Inc
97 E Brokaw Road Ste 310
San Jose CA 95112

Huang Wei
1919 Fruitdale Ave F-404
San Jose CA 95128

Huayu Liu
656 Kingswood Way
Los Altos CA 94022

Internal Revenue Service
PO Box 7346
Philadelphia PA 19101

iTalk Global Communications Inc
7926 Jones Branch Drive Ste 1100
McLean VA 22102

Jin Hyejin
1011 Clark Way
Palo Alto CA 94304

Kaiser
PO Box 23219
San Diego CA 92193-3219

Richardson Oliver Law Group
650 Castro Street Unit 120-250
Mountain View CA 94041




Case: 18-52770      Doc# 1   Filed: 12/17/18   Entered: 12/17/18 20:27:16   Page 15 of 19
Kim Joobyoung
5609 Bellagio Dr
San Jose CA 95118

Lan Song
18660 Barnhart Ave
Cupertino CA 95014

Lee Bill
2077 Crist Drive
Los Altos CA 94024

Li Jiangwei
97 E Brokaw Road Ste 330
San Jose CA 95112

Lin Jie
2089 Kiwi Walkway
San Jose CA 95133

Littler Mendelson P C
333 Bush Street 34th Floor
San Francisco CA 94104

Liu Huayu
656 Kingswood Way
Los Altos CA 94022

LogicPatents LLC
21701 Stevens Creek Blvd No 284
Cuptertino CA 95015

Microsoft Corporation
One Microsoft Way
Redmond WA 98052

Massmutual Retirement Services
100 Bright Meadow Boulevard
Enfield CT 06082

Mwangi Michael
1277 Longfellow Ln
State College PA 16803




Case: 18-52770      Doc# 1   Filed: 12/17/18   Entered: 12/17/18 20:27:16   Page 16 of 19
Putterman Landry & Yu LLP
345 California St
Ste 1160
San Francisco CA 94014

Register.com
12808 Gran Bay Parkway
Jacksonville Florida 32258

Ruth Yang
547 S Leeper Ave
Mountain View CA 94040

Samsung Venture Investment Corp
2440 Sand Hill Road Ste 302
Menlo Park CA 94025

Secretary of State
1500 11th Street
Sacramento CA 95814

Sofie Vandeputte
405 Cervantes Rd
Portola Valley CA 94028

State Board of Equalization
State of California
Account Information Group MIC 29
PO Box 942879
Sacramento CA 94279

Sterling Health
1000 Broadway Ste 250
Oakland CA 94607

Sui Jiangzi
4233 Delaware Dr
Fremont CA 94538

Surepayroll
2350 Ravine Way
Ste 100
Glenview IL 60025




Case: 18-52770      Doc# 1   Filed: 12/17/18   Entered: 12/17/18 20:27:16   Page 17 of 19
Tang Naihong
6118 Bollinger Rd
San Jose CA 95129

The Hartford
PO BOX 660916
Dallas TX 75266

The Meridian Law
675 North First Street Ste 765
San Jose CA 95112

UnitedHealthCare
UHS Premium Billing
PO BOX 94017
Palaine IL 60094-4017

Walters Wilson LLP
702 Marshall Street Ste 611
Redwood City CA 94063

Wang Liang
251 Bunch Grass Terrace
Fremont CA 94539

Web Hosting
10 Corporate Drive Ste 300
Burlington MA 01803

WebEx
771 Alder Dr
 Milpitas CA 95035

Wu Jingzi
3559 Ancil Way
San Jose CA 95117

Wu Kai
512 Hamilton Ave
Milpitas CA 95035

Xu Jiabei
320 Crescent Village Cir Unit 1272
San Jose CA 95134

Young Basile Hanlson & Macfarlane PC




Case: 18-52770      Doc# 1       Filed: 12/17/18   Entered: 12/17/18 20:27:16   Page 18 of 19
3001 West Big Beaver Road Ste 624
Troy Michigan 48084

Zhang Zhaoli
111 Mission Ridge CT
Fremont CA 94539

Zhao Yan
3180 Apperson Ridge Dr
San Jose CA 95148

Zhu Xinzhi
1028 Mundell Ct
Los Altos CA 94022

Zongqiang Yu
DJEL Co Ltd
No 4 Jinghai Road Building 12
Beijing Economic Technological Dev Dist
Beijing China 100176




Case: 18-52770    Doc# 1   Filed: 12/17/18   Entered: 12/17/18 20:27:16   Page 19 of 19
